Citation Nr: 0940219	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-37 826A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sebaceous cyst scars with hidradenitis/furunculosis prior to 
July 2007.

2.  Entitlement to a rating in excess of 30% for sebaceous 
cyst scars with hidradenitis/furunculosis since July 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to June 
1983.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2003 rating action that 
granted service connection for sebaceous cyst scars and 
assigned an initial noncompensable rating from April 2003.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

In January 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of April 2007, the Board remanded the 
dermatological issue on appeal to the RO for further 
development of the evidence and for due process development.

By rating action of January 2008, the RO granted a 30% rating 
for sebaceous cyst scars with hidradenitis/furunculosis from 
July 2007; the matters of an initial compensable rating prior 
to July 2007 and a rating in excess of 30% since July 2007 
remain for appellate consideration.

By decision of February 2009, the Board remanded the 
dermatological issue on appeal to the RO for further 
development of the evidence and for due process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In May 2008, the Veteran was hospitalized at a VA medical 
facility for surgical resection of right groin hidradenitis.  
In December 2008, he was hospitalized for excision of 
hidradenitis suppurativa of the right axilla and left groin.  
March 2009 VA outpatient dermatological evaluation indicates 
that the Veteran was seen for follow-up for refractory 
hidradenitis suppurativa, and it was noted that he had been 
treated with humira status post 3 months.  He had had 
multiple surgeries, and had tried and failed multiple topical 
and oral antibiotics and accutane.  It was noted that he had 
significant morbidity due to his disease, including 
significantly restricted neck and bilateral arm range of 
motion due to severe scarring.  After examination, the 
assessment was hidradenitis suppurativa/abscesses.  

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In light of the evidence indicating 
that the veteran's service-connected dermatological 
disability may be worsening, the Board finds that the duty to 
assist requires that the appellant be afforded a new VA 
dermatological examination to determine the current extent 
and degree of severity of his service-connected sebaceous 
cyst scars with hidradenitis/furunculosis, and that this case 
must be remanded to the RO to obtain such new examination to 
resolve the higher rating issues on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain any records of 
outstanding inpatient and outpatient dermatological treatment 
and evaluation of the Veteran at the Augusta, Georgia VA 
Medical Center (VAMC) from 2006 up to the present time.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. 
§ 3.159(b) efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Augusta, Georgia VAMC copies of all 
records of outstanding inpatient and 
outpatient dermatological treatment and 
evaluation of the Veteran from 2006 up to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
dermatological examination to determine 
the extent and degree of severity of his 
sebaceous cyst scars with 
hidradenitis/furunculosis, all parts of 
the body affected by sebaceous cyst scars 
with hidradenitis/furunculosis, and how 
they impair him industrially.  The entire 
claims folder must be made available to 
the doctor designated to examine the 
veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Unretouched color photographs 
of all areas of the body affected by 
sebaceous cyst scars with 
hidradenitis/furunculosis should be 
associated with the examination report.    
  


The examiner should report the length and 
width of any and all sebaceous cyst scars 
with hidradenitis/
furunculosis of the head, face, and neck, 
and specify, as to each scar, whether the 
surface contour of any scar is elevated 
or depressed on palpation, or whether any 
scar is adherent to underlying tissue.  
The examiner should report any area, in 
sq. in. or sq. cm., that the skin is 
hypo- or hyper-pigmented, or indurated 
and inflexible, or the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.), or underlying soft tissue 
is missing.  The examiner should also 
report whether any sebaceous cyst scars 
with hidradenitis/furunculosis cause 
disfigurement, with visible or palpable 
tissue loss, and gross distortion or 
asymmetry of 1, 2, 3, or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips).  The 
examiner should comment as to whether any 
sebaceous cyst scars with 
hidradenitis/furunculosis limit the 
function of any affected body part.  

The examiner should specify the areas, in 
sq. in. or sq. cm., of any and all 
sebaceous cyst scars with 
hidradenitis/furunculosis affecting areas 
of the body other than the head, face, or 
neck that (a) are deep or cause limited 
motion, and (b) are superficial and do 
not cause limited motion.  He should 
specify whether any superficial scar is 
unstable or painful on examination.  He 
should comment as to whether any 
sebaceous cyst scars with 
hidradenitis/furunculosis limit the 
function of any affected body part.

The examiner should state whether the 
veteran's sebaceous cyst scars with 
hidradenitis/furunculosis affect (a) less 
than 5% of the entire body or less than 
5% of exposed areas, and no more than 
topical therapy has been required during 
the past 12-month period; (b) at least 
5%, but less than 20%, of the entire 
body, or at least 5%, but less than 20% 
of exposed areas, or intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs have 
been required for a total duration of 
less than 6 weeks during the past    12-
month period; (c) 20% to 40% of the 
entire body, or 20% to 40% of exposed 
areas, or systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs have been 
required for a total duration of 6 weeks 
or more, but not constantly, during the 
past 12-month period; or (d) more than 
40% of the entire body, or more than 40% 
of exposed areas, or constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs have been 
required during the past 12-month period.

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of the propriety of 
referral for assignment of higher ratings 
on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

6.  Unless the higher rating benefits 
sought on appeal are granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

